People v Meyer (2018 NY Slip Op 06942)





People v Meyer


2018 NY Slip Op 06942


Decided on October 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2015-12642
2015-12643

[*1]The People of the State of New York, respondent,
vScott J. Meyer, appellant. (Ind. Nos. 2731-13, 1166-14)


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Karla Lato of counsel), for
respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Suffolk County (Mark D. Cohen, J.), both rendered August 11, 2015, convicting him of grand larceny in the second degree (6 counts) and criminal possession of a forged instrument in the second degree (15 counts) under Indictment No. 2731-13, and falsifying business records in the first degree (two counts) and grand larceny in the third degree under Indictment No. 1166-14, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 341-342; People v Ramos, 7 NY3d 737, 738; cf. People v Brown, 122 AD3d 133, 145-146). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentences imposed were excessive (see People v Lopez, 6 NY3d 248, 256; People v Morgan, 121 AD3d 1128, 1129), and that the County Court erred in denying his application for an evidentiary hearing (see People v Sanchez, 122 AD3d 778, 778-779).
LEVENTHAL, J.P., BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court